


Exhibit 10.1

 

VITESSE

 

Resignation & Separation Agreement and General Release of Claims

 

This Resignation & Separation Agreement and General Release of Claims
(“Agreement”) confirms the understanding and agreement with regard to the
resignation and separation of employment of Michael B. Green (“hereinafter
“Executive” or “His” or “Him”) with Vitesse Semiconductor Corporation
(hereinafter “Company”) effective this February 5, 2010 (“the Separation Date”).
The following provisions set forth the terms of the Agreement in exchange for a
release of claims, as outlined below.

 

1.                                       Resignation and Separation of
Employment.   Executive hereby resigns as Vice President/General Counsel and
Corporate Secretary of the Company and all applicable subsidiaries and
acknowledges that his employment with the Company has terminated for all
purposes on as of the Separation Date.

 

2.                                       Acknowledgment of Payment of Wages. By
His signature below, Executive acknowledges receipt of payment of all amounts
due from the Company for all salary, wages, bonuses, and commissions earned
through the Separation Date and all amounts due from the Company for unused
vacation time accrued by Him through the close of business on the Separation
Date, less all applicable taxes and withholdings. Coverage under Executive’s
existing health benefits plan will continue through the end of the month of the
Separation Date, and Executive will thereafter receive any benefits to which
Executive may be entitled under COBRA provided Executive chooses to elect COBRA
in writing. If Executive elects COBRA, Executive will qualify under the American
Recovery and Reinvestment Act of 2009 for COBRA continuation coverage assistance
for partial premiums for up to fifteen months. Information on COBRA coverage
will be provided under separate cover. By signing below, Executive further
acknowledges that Executive has received all reimbursement due Executive for
Executive’s outstanding approved reimbursable expenses, or has submitted
expenses for reimbursement, if any. By signing below, Executive acknowledges
that the Company does not owe Executive any other amounts, payments or other
benefits, excluding pending reimbursable expenses. Executive is entitled to
receive the payments and benefits as described in this paragraph without regard
to whether Executive executes this Agreement.

 

3.                                       Separation Benefits. In addition to the
above-described benefits and in exchange for Executive executing this Agreement
and upon its effectiveness in accordance with Paragraph 15, the Company agrees
to provide Executive with the following:

 

(a)                                  Severance pay in the gross amount of one
hundred twenty two thousand, six hundred and ninety two dollars and no cents
($122,692.00) which equals six months and three weeks of pay at Executive’s
current base salary, less all applicable taxes and withholdings, and

 

(b)                                 As long as Executive and/or Executive’s
eligible dependents remain qualified for COBRA, the Company agrees to pay full
COBRA premiums for Executive and Executive’s eligible dependents for up to
twelve months for coverage under the same benefit option in which Executive and
Executive’s eligible dependents were enrolled as of the day before Executive’s
Separation Date. Executive agrees to immediately notify the Company’s COBRA
administrator, Conexis, and the Company in writing if Executive or any of
Executive’s eligible dependents become covered under another group health plan
prior to the end of the Company paid COBRA period and to provide Conexis and the
Company with a copy of the other group health plan(s) for the purpose of
determining whether the COBRA Continuation Coverage extended to Executive or
Executive’s eligible dependents may be terminated in accordance with COBRA, and

 

(c)                                  An additional payment in the gross amount
of fifteen thousand dollars and no cents ($15,000.00), less all applicable taxes
and withholdings, and

 

(d)                                 The Company agrees that it will not contest
or oppose Executive’s application for unemployment insurance compensation
benefits.

 

741 Calle Plano, Camarillo, CA 93012 · 805.388.3700 · fax 805.388.7565 ·
www.vitesse.com

 

1

--------------------------------------------------------------------------------


 

4.                                       Cooperation. Executive agrees to
cooperate with and assist the Company with respect to any pending or future
litigation, disputed claims or other matters, including without limitation, by
truthfully testifying, as may be reasonably requested from time to time by the
Company. If the Company requests and additional expenditure of time by Executive
any if the time involved is more than de minimus, Executive will be entitled to
reasonable compensation as agreed upon between the parties taking into
consideration the expected burdens of time and preparation imposed upon
Executive and any potential impact upon then pending responsibilities of
Executive. The Company shall reimburse Executive for any expenses reasonably
incurred and approved in advance by the Company which are directly related to
fulfilling Executive’s duties under this paragraph, except as prohibited by law.
Executive agrees to provide the Company with substantiation of any reimbursable
expenses within two calendar months after the expense was incurred. The Company
agrees that reimbursements under this provision shall be paid to Executive
within thirty (30) business days after substantiation determined by the Company
to be adequate has been provided to the Company. The parties agree that,
consistent with the provisions of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and guidance promulgated thereunder
(“Section 409A”), the following reimbursement rules shall also apply: (a) In no
event shall adequately substantiated reimbursements be paid to Executive later
than the last day of the calendar year following the calendar year in which the
expense was incurred; (b) the amount of expenses eligible for reimbursement
during a calendar year will not affect the expenses eligible for reimbursement
in any other calendar year; and (c) Executive’s right to reimbursement for such
expenses is not subject to liquidation or exchange for another benefit.

 

5.                                       Return of Company Property. Executive
hereby represents and warrants to the Company that Executive has returned to the
Company all real or intangible property or data of the Company of any type
whatsoever that has been in Executive’s possession or control.

 

6.                                       Waiver of Claims. The payments and
promises set forth in this Agreement are in full satisfaction of all accrued
salary, vacation pay, bonus pay, profit-sharing, stock options, termination
benefits or other compensation to which Executive may be entitled by virtue of
Executive’s employment with the Company, including Executive’s resignation and
separation from the Company. Executive hereby releases and waives any other
claims Executive may have against the Company and its present and former owners,
agents, officers, shareholders, employees, directors, attorneys, subscribers,
subsidiaries, parent, affiliates, successors and assigns (collectively
“Companys”), whether known or not known, including, without limitation, claims
under any employment laws, including, but not limited to, claims of unlawful
discharge, breach of contract, breach of the covenant of good faith and fair
dealing, fraud, violation of public policy, defamation, physical injury,
emotional distress, claims for additional compensation or benefits arising out
of Executive’s employment or Executive’s separation of employment, claims under
any laws and/or regulations relating to employment or employment discrimination,
including, without limitation, claims under Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act of 1990, the Fair
Labor Standards Act, the Employee Retirement Income Security Act of 1974, The
Worker Adjustment and Retraining Notification Act, the Older Workers Benefit
Protection Act, the California Fair Employment and Housing Act, California Labor
Code section 201, et seq. and section 970, et seq., the Family and Medical Leave
Act, the Sarbanes-Oxley Act, privacy laws, and all other state and federal civil
rights, discrimination, equal opportunity and fair employment practices, laws or
statutes, any and all rights or claims for stock options and restricted stock
units, whether vested or unvested, and all rights or claims under any change in
control agreement or equity incentive plan, including without limitation the
Amended and Restated 2001 Stock Incentive Plan, all claims for violation of the
federal, state, constitution, or any municipal statute. However, this release
does not waive Executive’s rights to any claims for unemployment and workers’
compensation benefits or vested benefits under any Company plans, including a
401K plan or any claim which as a matter of law or public policy cannot be
waived.  By signing below, Executive expressly waives any benefits of
Section 1542 of the Civil

 

2

--------------------------------------------------------------------------------


 

Code of the State of California, (and any other federal, state, or local law of
similar effect), which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

7.                                       Non-Disparagement. Executive agrees
that Executive will not disparage Company or its products, services, agents,
representatives, directors, officers, shareholders, attorneys, employees,
vendors, affiliates, successors or assigns, or any person acting by, through,
under or in concert with any of them, with any written or oral statement.

 

8.                                       Legal and Equitable Remedies. Executive
agrees that Company has the right to enforce this Agreement and any of its
provisions by injunction, specific performance or other equitable relief without
prejudice to any other rights or remedies Company may have at law or in equity
for breach of this Agreement.

 

9.                                       Attorneys’ Fees. If any action is
brought to enforce the terms of this Agreement, the prevailing party will be
entitled to recover its reasonable attorneys’ fees, costs and expenses from the
other party, in addition to any other relief to which the prevailing party may
be entitled.

 

10.                                 Confidential Information. Executive
acknowledges that Executive has had access to and received information of a
confidential nature through Executive’s employment with the Company and
Executive specifically agrees to continue be bound by the terms of the
Employment, Confidential Information, and Invention Assignment Agreement which
Executive signed and which is dated January 4, 2007.

 

11.                                 No Admission of Liability. This Agreement is
not and shall not be construed or contended by Executive to be an admission or
evidence of any wrongdoing or liability on the part of Company, its
representatives, heirs, executors, attorneys, agents, partners, officers,
shareholders, directors, employees, subsidiaries, affiliates, divisions,
successors or assigns. This Agreement shall be afforded the maximum protection
allowable under California Evidence Code Section 1152 and/or any other state or
Federal provisions of similar effect.

 

12.                                 Entire Agreement. This Agreement constitutes
the entire agreement between Executive and Company with respect to the subject
matter hereof and supersedes all prior negotiations and agreements, whether
written or oral, relating to such subject matter other than the agreements
referred to in Paragraphs 4 and 11, above. Executive acknowledges that neither
Company nor its agents or attorneys have made any promise, representation or
warranty whatsoever, either express or implied, written or oral, which is not
contained in this Agreement for the purpose of inducing Executive to execute the
Agreement, and Executive acknowledges that Executive has executed this Agreement
in reliance only upon such promises, representations and warranties as are
contained herein.

 

13.                                 Modification. It is expressly agreed that
this Agreement may not be altered, amended, modified, or otherwise changed in
any respect except by another written agreement that specifically refers to this
Agreement, executed by authorized representatives of each of the parties to this
Agreement.

 

14.                                 Savings Clause. Should any of the provisions
of this Agreement be determined to be invalid by a court or governmental agency
of competent jurisdiction, it is agreed that such determination shall not affect
the enforceability of the other provisions herein.

 

3

--------------------------------------------------------------------------------


 

15.                                 Review of Agreement. Executive acknowledges
that: before signing this Agreement, Executive was given a period of twenty-one
(21) days from the Separation Date in which to review and consider it; Executive
has, in fact, carefully reviewed this Agreement; and that Executive is entering
into it voluntarily and of Executive’s own free will. Further, Executive
acknowledges that the Company encouraged Executive in writing to show and
discuss this Agreement with Executive’s own attorney. Executive understands that
Executive may take up to twenty-one (21) days from the Separation Date to
consider this Agreement and, by signing below, affirms that Executive was
advised to consult with an attorney prior to signing this Agreement. Executive
also understands Executive may revoke this Agreement within seven (7) days of
signing this document by doing so in writing addressed to Ronda Grech, Vice
President of Communications & Human Resources, 741 Calle Plano Camarillo, CA
93012, and that the additional benefits pursuant to Paragraph 3 will be provided
only at the end of that seven (7) day revocation period provided Executive has
not revoked this Agreement.

 

16.                                 Arbitration. Executive and the Company
together (“Parties”), agree that any and all disputes arising out of the terms
of this Agreement, their interpretation, and any of the matters herein released
or herein described, including, but not limited to, any potential claims of
harassment, discrimination or wrongful termination shall be subject to binding
arbitration, to the extent permitted by law, in the County of Los Angeles before
the American Arbitration Association under its National Rules for the Resolution
of Employment Disputes. The Parties agree to and hereby waive their right to
jury trial as to matters arising out of the terms of this Agreement and any
matters herein released to the extent permitted by law. The Parties agree that
the prevailing party in any arbitration shall be entitled to its attorneys’ fees
and costs to the extent permissible by law.

 

17.                                 Binding Agreement. This Agreement is binding
upon, and shall inure to the benefit of, the parties and their respective heirs,
executors, administrators, successors and assigns

 

18.                                 Governing Law. This Agreement shall be
construed, interpreted, enforced and governed under the laws of California,
without regard to its principles of conflict of laws. The courts of the State of
California shall have exclusive jurisdiction over any action, claim or
proceeding arising out of or relating to this Agreement or the subject matter
hereof. The parties hereto specifically consent to the in personam jurisdiction
and venue of the courts of the State of California in any action or proceeding
to enforce the terms of this Agreement.

 

VITESSE SEMICONDUCTOR CORPORATION

 

 

 

/s/ Christopher R. Gardner

 

By: 

Christopher R. Gardner

 

 

President/CEO

 

 

 

READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE SIGNING
IT; IT HAS IMPORTANT LEGAL CONSEQUENCES AND INCLUDES A RELEASE AND WAIVER OF AGE
DISCRIMINATION CLAIMS AND OTHER KNOWN AND UNKNOWN CLAIMS.

 

I acknowledge that I have read this Agreement and that I understand and
voluntarily accept its terms.

 

 

/s/ MICHAEL B. GREEN

 

2/5/2010

MICHAEL B. GREEN (Signature)

 

Date

 

4

--------------------------------------------------------------------------------
